FIRST CENTURY BANCORP. AND SUBSIDIARY GAINESVILLE, GEORGIA CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FIRST CENTURY BANCORP. AND SUBSIDIARY CONTENTS Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets 2 Consolidated Statements of Operations 4 Consolidated Statements of Comprehensive Income (Loss) 5 Consolidated Statements of Changes in Stockholders’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 McNair, McLemore, Middlebrooks & Co., LLP CERTIFIED
